Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 1-11 directed to non-elected inventions without traverse (Also, see Applicant’s response filed on 12/15/2021) .  
Accordingly, claims 1-11 been cancelled.

Correction of Non-compliant Claim Amendments: 
	Claim amendments filed on 05/03/2022 is considered non-compliant because it has failed to meet the requirements of 37 CFR 1.121 or 1.4. In this case, claim 13 is canceled by applicant (the entire text is stricken-through), however it has not been provided with the proper status identifier, i.e., (Canceled), and the text is presented (see MPEP 714 (c)(4)). In addition, amended claim 15, line 2, has a format error. This examiner amendment is to correct said non-compliant amendment, because said non-compliant amendment would otherwise place the application in condition for allowance. No change is made to the scope of any claims (see MPEP 714  II. E.).
	The application has been amended as follows: 
Replace claim 13 with the following: 
13. (Canceled).
In claim 15, line 2, replace “Bacillus Coagulans” with --Bacillus coagulans--.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651